Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments

The applicant argument(s) regarding Tang does not recognize the possibility of originating limits, on the client side, that limit the scope of applications on the client system, hardware-OS is persuasive. See Reply filed on 8/18/2022 Page 8.


The applicant amendment to claim 1 overcomes the 35 USC 112(b) rejection, thus the rejection is withdrawn.

The applicant amendment to claim 1 overcomes the 35 USC 101 rejection, thus the rejection is withdrawn.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2018/0144124 to Lahav in view of Android OS with its Architecture and Android Application with Dalvik Virtual Machine Review to Shaheen.

Regarding Claim 1. Lahav discloses A for accessing a network, comprising: at least one memory , a processor and a  a graphical user interface (GUI)  wherein at least memory and processor are configured to include
(a)   at least one access control that prevents unauthorized access to the network(Fig. 1 item 112, 118 client and server are restricted on network); 
(b)  at least one authentication control that prevents unauthorized access to the computer(Par. 0019, the new resource restrictions for client-processes);
(c ) at least one kernel level process control which its the universe of applications that can run on the function limited computer thereby preventing an unauthorized process from running on the function limited computer(Fig. 1 item 102 & Par. 0011, the file request is limited on an kernel-level to minimum amount of software); 
(d) a connection broker configured to connect the GUI to a remote server and to a virtual desktop from the remoter server, subject to restrictions of the at least one access control, the at least one authentication control and the at least one kernel process control and (Par. 0019, the API for displaying results & Par. 0023).  

But Lahav does not disclose the virtual desktop. 
In the same field of endeavor as the claimed invention, Shaheen discloses to display the virtual desktop on the GUI(Abstract & § 3. Dalvik Virtual Machine & §4.1 Activity & Fig. 6.1 Dalvik VM GUI , the virtual machine is displayed on client computer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Lahav invention to incorporate display virtual desktop for the advantage of remote access to resources and workspaces as taught in Shaheen see § 4.1 Activity & Fig. 6.1 item GUI.

Regarding Claim 12. Lahav discloses  The according to claim 1 further including at least one list accessed by the kernel level process control (Par. 0023, the path manager on kernel-level  matches the access rule to library of access rules).  

Regarding Claim 13. Lahav discloses  The according to claim 2 wherein the at least one list includes a whitelist of at least one approved process(Par. 0023, the path manager on kernel-level  matches the access rule to library of access rules).  .  

Regarding Claim 14. Lahav discloses  The according to claim 2 wherein the at least one list includes a blacklist of at least one unauthorized process(Par. 0023, the path manager on kernel-level  matches the access rule to library of access rules).  .

Regarding Claim 119. Lahav discloses  The function limited computer according to claim 1, wherein the at least one kernel level process control limits the potential universe of applications that can run on the function limited computer to one application(Par. 0023, the sandbox restrictions.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor  whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov